UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1766


MICHAEL MUNOZ,

                 Plaintiff - Appellant,

          v.

SUNTRUST BANK,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:15-cv-00119-RLV-DCK)


Submitted:   January 20, 2017              Decided:   January 26, 2017


Before AGEE, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Munoz, Appellant Pro Se. Matthew William Krueger-Andes,
Robert R. Marcus, SMITH MOORE LEATHERWOOD LLP, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Munoz appeals the district court’s order granting

SunTrust Bank’s motion to dismiss and dismissing Munoz’s civil

action for lack of prudential standing.             We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                 Munoz v. SunTrust

Bank, No. 5:15-cv-00119-RLV-DCK (W.D.N.C. June 3, 2016).                   We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2